CONSTITUTIONALITY OF THE M A T T H E W SHEPARD H A T E CRIMES
                        PREVENTION ACT

       The two new criminal prohibitions created in the Matthew Shepard Hate Crimes Prevention Act
would be constitutional.

                                                                         June 16,2009

       MEMORANDUM OPINION FOR THE ASSISTANT ATTORNEY GENERAL
                  OFFICE OF LEGISLATIVE AFFAIRS

        You have asked for our views on the constitutionality of a pending bill, S. 909, the
Matthew Shepard Hate Crimes Prevention Act. In particular, you have asked us to review
section 7(a) of S. 909, which would amend title 18 of the United States Code to create a new
section 249, which would establish two criminal prohibitions called "hate crime acts."

        First, proposed section 249(a)(1) would prohibit willfully causing bodily injury to any
person, or attempting to cause bodily injury to any person through the use of fire, a firearm, a
dangerous weapon, or an explosive or incendiary device, "because of the actual or perceived
race, color, religion, or national origin of any person." This provision is similar to an existing
federal law, 18 U.S.C. § 245 (2006), the principal difference being that the new section
249(a)(1), unlike section 245, would not require the prosecutor to prove that the victim was or
had been "participating in or enjoying any benefit, service, privilege, program, facility or activity
provided or administered by any State or subdivision thereof."

        Second, proposed section 249(a)(2) would prohibit willfully causing bodily injury to any
person, or attempting to cause bodily injury to any person through the use of fire, a firearm, a
dangerous weapon, or an explosive or incendiary device, "because of the actual or perceived
religion, national origin, gender, sexual orientation, gender identity or disability of any person,"
section 249(a)(2)(A), but only if the conduct occurs in at least one of a series of defined
"circumstances" that have a specified connection with or effect upon interstate or foreign
commerce, see section 249(a)(2)(B). This new provision would prohibit certain forms of
discriminatory violence—namely, violence committed because of a person's actual or perceived
gender, sexual orientation, gender identity or disability—that are not addressed by the existing
section 245 of title 18.

        S. 909 is, in these respects, nearly identical to a bill this Office reviewed in 2000. 2 In our
analysis of that proposed legislation, which your Office transmitted to Congress, we concluded
that the bill would be constitutional. See Letter for Senator Edward Kennedy from Robert
Raben, Assistant Attorney General, Office of Legislative Affairs, United States Department of


         1
            A new proposed section 249(a)(3) would make the same conduct unlawful if done within the special
maritime or territorial jurisdiction of the United States a provision that does not raise any serious questions with
respect to Congress's authority. See United Stales v. Sharpnack. 355 U.S. 286. 288 (1958).
         2
           The principal material difference is that section 249(a)(2) of S. 909 encompasses violence on the basis
of a person's real or perceived gender identity, something that the 2000 legislation did not address.
                            Opinions of the Office of Legal Counsel in Volume 33

Justice (June 13, 2000) (attached); see also S. Rep. No. 107-147, at 15-23 (2002) ("Senate
Report") (reprinting the OLA Letter containing the 2000 OLC analysis as an explanation of the
constitutional basis for such legislation). In 2007, however, the Office of Management and
Budget indicated to the 110th Congress that one provision of such legislation would raise
constitutional concerns, see Statement of Administration Policy on H.R. 1592 (May 3, 2007),
as did the Attorney General, see Letter for the Hon. Carl Levin, Chairman, Senate Committee
on Armed Services, from Michael B. Mukasey, Attorney General, at 6 (Nov. 13, 2007)
(regarding section 1023 of H.R.1585).

       We have carefully reviewed the relevant legal materials and now conclude, as we did
in 2000, that the legislation is constitutional. The Attorney General concurs in this view.

         Section 249(a)(1)

          As we explained in 2000, see Senate Report at 16-18, we believe Congress has authority
under section 2 of the Thirteenth Amendment to punish racially motivated violence as part of a
reasonable legislative effort to extinguish the relics, badges and incidents of slavery. Congress
may rationally determine, as it would do in S. 909, that "eliminating racially motivated violence
is an important means of eliminating, to the extent possible, the badges, incidents, and relics of
slavery and involuntary servitude," and that " s l a v e r y and involuntary servitude were enforced
. . . through widespread public and private violence directed at persons because of their race."
S. 909 § 2(7); see also H.R. 1585, 110th Cong., § 1023(b)(7) (2007) (same). 3

        Like the current 18 U.S.C. § 245, proposed section 249(a)(1) of title 18 would not be
limited by its terms to violence involving racial discrimination: It would criminalize violence
committed "because of the actual or perceived race, color, religion, or national origin of any
person." S. 909 explains (§ 2(8)) that "in order to eliminate, to the extent possible, the badges,
incidents, and relics of slavery, it is necessary to prohibit assaults on the basis of real or
perceived religions or national origins, at least to the extent such religions or national origins
were regarded as races at the time of the adoption of the 13th, 14th, and 15th amendments."

        As we have previously concluded, under existing case law the proscription of violence
motivated by "religion" and "national origin" would constitute a valid exercise of Congress's
Thirteenth Amendment authority insofar as "the violence is directed at members of those
religions or national origins that would have been considered races at the time of the adoption of
the Thirteenth Amendment." Senate Report at 17-18; see also Saint Francis College v. Al-
Khazraji, 481 U.S. 604, 610-613 (1987) (holding that the prohibition of race discrimination in 42
U.S.C. § 1981, a Reconstruction-era statute that was enacted pursuant to, and contemporaneously
with, the Thirteenth Amendment, extends to discrimination against Arabs, as Congress intended
to protect "identifiable classes of persons who are subjected to intentional discrimination solely



          Given our conclusion that Congress possesses authority to enact this provision under the Thirteenth
Amendment, we do not address whether Congress might also possess sufficient authority under the Commerce
Clause and/or the Fourteenth Amendment. See United Slates v. Nelson, 277 F.3d 164, 174-75 & n.10 (2d Cir.
2002).




                                                        2
                    Constitutionality of the Matthew Shepard Hate Crimes Prevention Act

because of their ancestry or ethnic characteristics"); Shaare Tefila Congregation v. Cobb, 481
U.S. 615, 617-18 (1987) (holding that Jews can state a claim under 42 U.S.C. § 1982, another
antidiscrimination statute enacted pursuant to, and contemporaneously with, the Thirteenth
Amendment, because Jews "were among the peoples [at the time the statutes were adopted]
considered to be distinct races"); Hodges v. United States, 203 U.S. 1,17 (1906) ("Slavery or
involuntary servitude of the Chinese, of the Italian, of the Anglo-Saxon, are as much within its
compass as slavery or involuntary servitude of the African."); United States v. Nelson, 277 F.3d
164, 176-78 (2d Cir. 2002) (concluding that 18 U.S.C. § 245 could be applied constitutionally to
protect Jews against crimes based on their religion, because Jews were considered a "race" when
the Thirteenth Amendment was adopted). While it is true that the institution of slavery in the
United States, the abolition of which was the primary impetus for the Thirteenth Amendment,
primarily involved the subjugation of African Americans, it is well-established by Supreme
Court precedent that Congress's authority to abolish the badges and incidents of slavery extends
"to legislation in regard to 'every race and individual.'" McDonald v. Santa Fe Trail Transp.
Co., 427 U.S. 273, 288 n.18 (1976) (quoting Hodges, 203 U.S. at 16-17).4

        Although "there is strong precedent to support the conclusion that the Thirteenth
Amendment extends its protections to religions directly, and thus to members of the Jewish
religion, without the detour through historically changing conceptions of race,'" id. at 179,
it remains an open question whether and to what extent the Thirteenth Amendment empowers
Congress to address forms of discrimination short of slavery and involuntary servitude with
respect to religions and national origins that were not considered "races" in 1865. Accordingly,
to the extent violence is directed at victims on the basis of a religion or national origin that was
not regarded as a "race" at the time the Thirteenth Amendment was ratified, prosecutors may
choose to bring actions under the Commerce Clause provision of S. 909, i.e., proposed 18 U.S.C.
§ 249(a)(2), if they can prove the elements of such an offense. See Senate Report at 15.

        Proposed section 249(a)(1) differs from the current 18 U.S.C. § 245 in that it would not
require the government to prove that the defendant committed the violence because the victim
was or had been "participating in or enjoying any benefit, service, privilege, program, facility or
activity provided or administered by any State or subdivision thereof."5 The outer limits of the



         4
           In McDonald, for example, the Supreme Court held that 42 U.S.C. § 1981, a Reconstruction-era statute
that was enacted pursuant to, and contemporaneously with, the Thirteenth Amendment, prohibits racial
discrimination in the making and enforcement of contracts against all persons, including whites. See 427 U.S. at
286-96.
         3
            Section 245(b)(2) makes it a crime, "whether or not acting under color of law, by force or threat of force
willfully [to] injure[], intimidate or interfere with, or attempt to injure, intimidate or interfere with . . . any
person because of his race, color, religion or national origin and because he is or has been—
         (A) enrolling in or attending any public school or public college;
         (B) participating in or enjoying any benefit, service, privilege, program, facility or activity provided or
         administered by any State or subdivision thereof;
         (C) applying for or enjoying employment, or any perquisite thereof, by any private employer or any agency
         of any State or subdivision thereof, or joining or using the services or advantages of any labor organization,
         hiring hall, or employment agency;


                                                           3
                             Opinions of the Office of Legal Counsel in Volume 33
expansive list of specified activities in section 245 have not been conclusively defined, but courts
have concluded that the section protects, inter alia, drinking beer in a public park {see United
States v. Allen, 341 F.3d 870 (9th Cir. 2003)), and walking on a city street {see Nelson).
Although it is not clear that Congress included the activities element of section 245 in order to
justify an exercise of its Thirteenth Amendment enforcement powers, 6 the courts have held that
section 245 is proper Thirteenth Amendment legislation. See, e.g., Nelson; Allen.

        The Supreme Court's decisions in Jones v. Alfred H. Mayer Co., 392 U.S. 409 (1968),
and Griffin v. Breckenridge, 403 U.S. 88 (1971), support the further judgment that the Thirteenth
Amendment does not require such a federal-activities element. In Jones, the Court upheld
section 1 of the Civil Rights Act of 1866 (now 42 U.S.C. § 1982) as a valid exercise of
Congress's Thirteenth Amendment enforcement authority. The statute in Jones was limited to
discriminatory interferences with the rights to make contracts and buy or sell property, but the
Court did not rest its approval on that limitation. Instead, the Court wrote, " s u r e l y Congress
has the power under the Thirteenth Amendment rationally to determine what are the badges
and the incidents of slavery, and the authority to translate that determination into effective
legislation." 392 U.S. at 440. Similarly, in Griffin, the Court held that the Thirteenth
Amendment supported application of the Ku Klux Klan Act (now 42 U.S.C. § 1985) to a case
of racially motivated violence intended to deprive the victims of what the Court called "the basic
rights that the law secures to all free men," 403 U.S. at 105—which in that case, according to the
complaint, included the "right to be secure in their person" and "their rights to travel the public
highways without restraint," id. at 91-92. The Court again endorsed the broad Jones
formulation, which contains no interference-with-protected-activities limitation: "Congress has
the power under the Thirteenth Amendment rationally to determine what are the badges and the
incidents of slavery, and the authority to translate that determination into effective legislation."
Id. at 105. To be sure, "there exist indubitable connections . . . between post Civil War efforts
to return freed slaves to a subjugated status and private violence directed at interfering with and
discouraging the freed slaves' exercise of civil rights in public places." Nelson, 277 F.3d at 190.
But there are also such "indubitable connections" "between slavery and private violence directed



        (D) serving, or attending upon any court of any State in connection with possible service, as a grand or petit
        juror;
         (E) traveling in or using any facility of interstate commerce, or using any vehicle, terminal, or facility of
         any common carrier by motor, rail, water, or air;
         (F) enjoying the goods, services, facilities, privileges, advantages, or accommodations of any inn, hotel,
         motel, or other establishment which provides lodging to transient guests, or of any restaurant, cafeteria,
         lunchroom, lunch counter, soda fountain, or other facility which serves the public and which is principally
         engaged in selling food or beverages for consumption on the premises, or of any gasoline station, or of any
         motion picture house, theater, concert hall, sports arena, stadium, or any other place of exhibition or
         entertainment which serves the public, or of any other establishment which serves the public and
                  (i) which is located within the premises of any of the aforesaid establishments or within the
                  premises of which is physically located any of the aforesaid establishments, and
                  (ii) which holds itself out as serving patrons of such establishments."
            See Nelson, 277 F.3d at 191 n.26 (explaining that Congress included the "participating in or enjoying
civil rights" requirement in section 245 for purposes of providing a basis for the provision under the Fourteenth
Amendment and possibly also the Fifteenth Amendment).


                                                           4
                    Constitutionality of the Matthew Shepard Hate Crimes Prevention Act
against despised and enslaved groups" more generally. Id. In light of these precedents, and
consistent with our conclusion in 2000, see Senate Report at 16-17, we think it would be rational
at the very least for Congress to find that " s l a v e r y and involuntary servitude were enforced . . .
through widespread public and private violence directed at persons because of their race" and
that "eliminating racially motivated violence is an important means of eliminating, to the extent
possible, the badges, incidents, and relics of slavery and involuntary servitude," S. 909 § 2(7),
regardless of whether the perpetrator in a particular case is attempting to deprive the victim of
the use of the activities covered by the current section 245.

        We therefore conclude, as we did in 2000, that the prohibition of discriminatory violence
in section 249(a)(1) would be a permissible exercise of Congress's broad authority to enforce the
Thirteenth Amendment.


         Section 249(a)(2)

        Proposed section 249(a)(2) of S. 909 would be a proper exercise of Congress's authority
under the Commerce Clause, U.S. Const, art. 1, § 8, cl. 3, because it would require the
Government to allege and prove beyond a reasonable doubt in each case that there is an explicit
and discrete connection between the proscribed conduct and interstate or foreign commerce.
In particular, it would require that the offense have occurred "in any circumstance described
in [proposed 18 U.S.C. § 249(a)(2)(B)]." Those enumerated circumstances are that:

         (i) the conduct described in subparagraph (A) occurs during the course of, or as the result
         of, the travel of the defendant or the victim—(I) across a State line or national border; or
         (II) using a channel, facility, or instrumentality of foreign commerce;

         (ii) the defendant uses a channel, facility, or instrumentality of interstate or foreign
         commerce in connection with the conduct described in subparagraph (A);

         (iii) in connection with the conduct described in subparagraph (A), the defendant
         employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon
         that has traveled in interstate or foreign commerce; or

         (iv) the conduct described in subparagraph (A)—(I) interferes with commercial or other
         economic activity in which the victim is engaged at the time of the conduct; or (II)
         otherwise affects interstate commerce.



         7
            As the Second Circuit noted in Nelson, the Supreme Court has limited the scope of Congress's
enforcement authority under section 5 of the Fourteenth Amendment in a series of recent cases. See 277 F.3d at 185
n.20. But as that court also noted, these precedents do not address the Thirteenth Amendment, which contemplates
an inquiry that the Supreme Court has referred to as the "inherently legislative task of defining involuntary
servitude." Id. (quoting United States v. Kozminski, 487 U.S. 931, 951 (1988)). The court of appeals in Nelson
further explained that "the task of defining 'badges and incidents' of servitude is by necessity even more inherently
legislative." Id. Finally, we note that the Thirteenth Amendment, unlike the Fourteenth Amendment, contains no
state-action requirement, a distinction of relevance in determining Congress's authority to regulate private, racially
motivated violence. See Senate Report at 18.


                                                          5
                            Opinions of the Office of Legal Counsel in Volume 33
As we explained in 2000, see Senate Report at 18-23, requiring proof of at least one of these
"jurisdictional" elements would "ensure, through case-by-case-inquiry, that the [offense] in
question affects interstate commerce." United States v. Lopez, 514 U.S. 549, 561 (1995).
Nothing in the law since 2000 calls this analysis into question.

        For these reasons we adhere to our 2000 conclusion that the new criminal offenses
created in S. 909 would be wholly constitutional.



                                                                             /s/

                                                                MARTIN S. LEDERMAN
                                                             Deputy Assistant Attorney General




        8
            See, e.g., United States v. Dorsey, 418 F.3d 1038, 1045-46 (9th Cir. 2005) (upholding 18 U.S.C.
§ 922(q)(2)(A), which makes it a crime "knowingly to possess a firearm that has moved in or that otherwise affects
interstate or foreign commerce at a place the individual knows, or has reasonable cause to believe, is a school
zone"); United States v. Capozzi, 347 F.3d 327, 335-36 (1st Cir. 2003) (upholding the Hobbs Act, 18 U.S.C.
§ 1951 (a), which makes it a federal crime to commit or attempt to commit extortion that "in any way or degree,
obstructs, delays or affects [interstate] commerce").




                                                         6
  USDOJ Seal

                                                              U.S. Department of Justice

                                                              Office of Legislative Affairs




Office of the Assistant Attorney Genera!                      Washington. D.C. 20530

                                                               June 13,2000


The Honorable Edward Kennedy
United States Senate
Washington, D.C. 20510

Dear Senator Kennedy:

        This letter responds to your request for our views on the constitutionality of a proposed
legislative amendment entitled the "Local Law Enforcement Enhancement Act of 2000." Section
7(a) of the bill would amend title 18 of the United States Code to create a new § 249, which
would establish two criminal prohibitions called "hate crime acts." First, proposed § 249(a)(1)
would prohibit willfully causing bodily injury to any person, or attempting to cause bodily injury
to any person through the use of fire, a firearm, or an explosive or incendiary device, "because of
the actual or perceived race, color, religion, or national origin of any person." Second, proposed
§ 249(a)(2) would prohibit willfully causing bodily injury to any person, or attempting to cause
bodily injury to any person through the use of fire, a firearm, or an explosive or incendiary
device, "because of the actual or perceived religion, national origin, gender, sexual orientation, or
disability of any person," § 249(a)(2)(A), but only if the conduct occurs in at least one of a series
of defined "circumstances" that have an explicit connection with or effect on interstate or foreign
commerce, § 249(a)(2)(B).

         In light of United States v. Morrison, 120 S. Ct. 1740 (2000), and other recent Supreme
 Court decisions, defendants might challenge the constitutionality of their convictions under § 249
 on the ground that Congress lacks power to enact the proposed statute. We believe, for the
 reasons set forth below, that the statute would be constitutional under governing Supreme Court
 precedents.1 We consider in turn the two proposed new crimes that would be created in § 249.




            Because you have asked specifically about the effect of Morrison on the constitutionality of the
 proposed bill, this letter addresses constitutional questions relating only to Congress's power to enact the proposed
 bill.
1.      Proposed 13 U.S.C. § 249(a)(1)

        Congress may prohibit the first category of hate crime acts that would be proscribed —
actual or attempted violence directed at persons "because of the[ir] actual or perceived race,
color, religion, or national origin," § 249(a)(1) — pursuant to its power to enforce the Thirteenth
Amendment to the United States Constitution.2 Section 1 of that amendment provides, in
relevant part, "[neither slavery nor involuntary servitude .. . shall exist within the United
States." Section 2 provides, "Congress shall have power to enforce this article by appropriate
legislation."

        Under the Thirteenth Amendment, Congress has the authority not only to prevent the
"actual imposition of slavery or involuntary servitude," but to ensure that none of the "badges
and incidents" of slavery or involuntary servitude exists in the United States. Griffin v.
Breckinridge, 403 U.S. 88, 105 (1971): see Jones v. Alfred H. Mayer Co.. 392 U.S. 409, 440-43
(1968) (discussing Congress's power to eliminate the "badges," "incidents," and "relic[s]" of
slavery). '"Congress has the power under the Thirteenth Amendment rationally to determine
what are the badges and incidents of slavery, and the authority to translate that determination into
effective legislation."' Griffin, 403 U.S. at 105 (quoting Jones, 392 U.S. at 440); see also Civil
Rights Cases, 109 U.S. 3, 21 (1883) ("Congress has a right to enact all necessary and proper laws
for the obliteration and prevention of slavery, with all its badges and incidents"). In so
legislating, Congress may impose liability not only for state action, but for "varieties of private
conduct," as well. Griffin, 403 U.S. at 105.

        Section 2(10) of the bill's findings provides, in relevant part, that "eliminating racially
motivated violence is an important means of eliminating, to the extent possible, the badges,
incidents, and relics of slavery and involuntary servitude," and that "[s]lavery and involuntary
servitude were enforced .. . through widespread public and private violence directed at persons
because of their race." So long as Congress may rationally reach such determinations — and we
believe Congress plainly could3 — the prohibition of racially motivated violence would be a
permissible exercise of Congress's broad authority to enforce the Thirteenth Amendment.

        That the bill would prohibit violence against not only African Americans but also persons
of other races does not alter our conclusion. While it is true that the institution of slavery in the
United States, the abolition of which was the primary impetus for the Thirteenth Amendment,
primarily involved the subjugation of African Americans, it is well-established by Supreme
Court precedent that Congress's authority to abolish the badges and incidents of slavery extends
"to legislation in regard to 'every race and individual.'" McDonald v. Santa Fe Trail Transp.
Co.. 427 U.S. 273,288 n.18 (1976) (quoting Hodges v. United States. 203 U.S. 1,16-17 (1906),



            Given our conclusion that Congress possesses authority to enact this provision under the Thirteenth
 Amendment, we do not address whether Congress might also possess authority under the Commerce Clause and the
 Fourteenth Amendment.

         3
           See, e.g.. Patterson v. McLean Credit Union. 491 U.S. 164, 183 (1989); Jones, 392 U.S. at 441 n.78;
 Hodges v. United States. 203 U.S. 1,34-35 (1906) (Harlan, J., dissenting).
and citing Jones v. Alfred H. Mayer Co.. 392 U.S. 409, 441 n.78 (1968)). In McDonald, for
example, the Supreme Court held that 42 U.S.C. § 1981, a Reconstruction-era statute that was
enacted pursuant to, and contemporaneously with, the Thirteenth Amendment, prohibits racial
discrimination in the making and enforcement of contracts against all persons, including whites.
See McDonald, 427 U.S. at 286-96.

         The question whether Congress may prohibit violence against persons because of their
actual or perceived religion or national origin is more complex, but there is a substantial basis to
conclude that the Thirteenth Amendment grants Congress that authority, at a minimum, with
respect to some religions and national origins. In Saint Francis College v. Al-Khazraji. 481 U.S.
604, 613 (1987), the Court held that the prohibition of discrimination in § 1981 extends to
discrimination against Arabs, as Congress intended to protect "identifiable classes of persons
who are subjected to intentional discrimination solely because of their ancestry or ethnic-
characteristics." Similarly, the Court in Shaare Tefila Congregation v. Cobb, 481 U.S. 615, 617-
 18 (1987), held that Jews can state a claim under 42 U.S.C. § 1982, another Reconstruction-era
antidiscrimination statute enacted pursuant to, and contemporaneously with, the Thirteenth
Amendment. In construing the reach of these two Reconstruction-era statutes, the Supreme
Court found that Congress intended those statutes to extend to groups like "Arabs" and "Jews"
because those groups "were among the peoples [at the time the statutes were adopted] considered
to be distinct races." Id.; see also Saint Francis College, 481 U.S. at 610-13. We thus believe
that Congress would have authority under the Thirteenth Amendment to extend the prohibitions
of proposed § 249(a)(1) to violence that is based on a victim's religion or national origin, at least
to the extent the violence is directed at members of those religions or national origins that would
 have been considered races at the time of the adoption of the Thirteenth Amendment.4

        None of the Court's recent federalism decisions casts doubt on Congress's powers under
the Thirteenth Amendment to eliminate the badges and incidents of slavery. Both Boerne v.
Flores. 521 U.S. 507 (1997), and United States v. Morrison. 120 S. Ct. 1740 (2000), involved
legislation that was found to exceed Congress's powers under the Fourteenth Amendment. The
Court in Morrison, for example, found that Congress lacked the power to enact the civil remedy
of the Violence Against Women Act ("VAWA"), 42 U.S.C. § 13981, pursuant to the Fourteenth
Amendment because that amendment's equal protection guarantee extends only to "state action,"
and the private remedy there was not, in the Court's view, sufficiently directed at such "state
action." 120 S. Ct. at 1756, 1758. The Thirteenth Amendment, however, plainly reaches private
 conduct as well as government conduct, and Congress thus is authorized to prohibit private
 action that constitutes a badge, incident or relic of slavery. See Griffin. 403 U.S. at 105; Jones,
392 U.S. at 440-43. Enactment of the proposed § 249(a)(1) therefore would be within
 Congress's Thirteenth Amendment power.




         4
             In light of the Court's construction of §§ 1981 and 1982 in Shaare Tefila Congregation and St. Francis
 College, it would be consistent for the Court so to construe this legislation, especially with sufficient guidance from
 Congress.
2.     Proposed 18 U.S.C. § 249(a)(2)

        Congress may prohibit the second category of hate crime acts that would be proscribed —
certain instances of actual or attempted violence directed at persons "because of the[ir] actual or
perceived religion, national origin, gender, sexual orientation, or disability," § 249(a)(1)(A) —
pursuant to its power under the Commerce Clause of the Constitution, art. I., § 8, cl. 3.

        The Court in Morrison emphasized that "even under our modern, expansive interpretation
of the Commerce Clause, Congress' regulatory authority is not without effective bounds.'" 120 S.
Ct. at 1748; see also United States v. Lopez, 514 U.S. 549, 557-61 (1995). Consistent with the
Court's emphasis, the prohibitions of proposed § 249(a)(2) (in contrast to the provisions of
proposed § 249(a)(1), discussed above), would not apply except where there is an explicit and
discrete connection between the proscribed conduct and interstate or foreign commerce, a
connection that the government would be required to allege and prove in each case.

        In Lopez, the Court considered Congress's power to enact a statute prohibiting the
possession of firearms within 1000 feet of a school. Conviction for a violation of that statute
required no proof of a jurisdictional nexus between the gun, or the gun possession, and interstate
commerce. The statute included no findings from which the Court could find that the possession
of guns near schools substantially affected interstate commerce and, in the Court's view, the
possession of a gun was not an economic activity itself. Under these circumstances, the Court
held that the statute exceeded Congress's power to regulate interstate commerce because the
prohibited conduct could not be said to "substantially affect" interstate commerce. Proposed §
249(a)(2), by contrast to the statute invalidated in Lopez, would require pleading and proof of a
specific jurisdictional nexus to interstate commerce for each and every offense.

        In Morrison, the Court applied its holding in Lopez to find unconstitutional the civil
remedy provided in VAWA, 42 U.S.C. § 13981. Like the prohibition of gun possession in the
statute at issue in Lopez, the VAWA civil remedy required no pleading or proof of a connection
between the specific conduct prohibited by the statute and interstate commerce. Although the
VAWA statute was supported by extensive congressional findings of the relationship between
violence against women and the national economy, the Court was troubled that accepting this as
a basis for legislation under the Commerce Clause would permit Congress to regulate anything,
thus obliterating the "distinction between what is truly national and what is truly local."
Morrison, 120 S. Ct. at 1754 (citing Lopez, 514 U.S. at 568). By contrast, the requirement in
proposed § 249(a)(2) of proof in each case of a specific nexus between interstate commerce and
the proscribed conduct would ensure that only conduct that falls within the Commerce power,
 and thus is "truly national," would be within the reach of that statutory provision.

        The Court in Morrison emphasized, as it did in Lopez, 514 U.S. at 561-62, that the statute
 the Court was invalidating did not include an "express jurisdictional element," 120 S. Ct. at
 1751, and compared this unfavorably to the criminal provision of VAWA, 18 U.S.C. §
 2261(a)(1), which does include such a jurisdictional nexus. See id. at 1752 n.5. The Court
 indicated that the presence of such a jurisdictional nexus would go far towards meeting its
 constitutional concerns:
        The second consideration that we found important in analyzing [the statute in
        Lopez was that the statute contained "no express jurisdictional element which
        might limit its reach to a discrete set of firearm possessions that additionally have
        an explicit connection with or effect on interstate commerce." [514 U.S.] at 562.
        Such a jurisdictional element may establish that the enactment is in pursuance of
        Congress' regulation of interstate commerce.

I d at 1750-51; see also id. at 1751 -52 ("Although Lopez makes clear that such a jurisdictional
element would lend support to the argument that [the provision at issue in Morrison] is
sufficiently tied to interstate commerce, Congress elected to cast [the provision's] remedy over a
wider, and more purely intrastate, body of violent crime.").

        While the Court in Morrison stated that Congress may not "regulate noneconomic,
violent criminal conduct based solely on that conduct's aggregate effect on interstate commerce,"
id. at 1754, the proposed regulation of violent conduct in § 249(a)(2) would not be based "solely
on that conduct's aggregate effect on interstate commerce," but would instead be based on a
specific and discrete connection between each instance of prohibited conduct and interstate or
foreign commerce. Specifically, with respect to violence because of the actual or perceived
religion, national origin, gender, sexual orientation or disability of the victim, proposed §
249(a)(2) would require the government to prove one or more specific jurisdictional commerce
"elements" beyond a reasonable doubt. This additional jurisdictional requirement would reflect
Congress's intent that § 249(a)(2) reach only a '"discrete set of [violent acts] that additionally
have an explicit connection with or effect on interstate commerce," 120 S. Ct. at 1751 (quoting
Lopez, 514 U.S. at 562), and would fundamentally distinguish this statute from those that the
 Court invalidated in Lopez and in Morrison. 5 Absent such a jurisdictional element, there exists
the risk that "a few random instances of interstate effects could be used to justify regulation of a
 multitude of intrastate transactions with no interstate effects." United States v. Harrington. 108
F.3d 1460, 1467 (D.C. Cir. 1997). By contrast, in the context of a statute with an interstate
jurisdictional element (such as in proposed § 249(a)(2)(B)), "each case stands alone on its
 evidence that a concrete and specific effect does exist." Id.6


         5
            See also Morrison. 120 S. Ct. at 1775 (Breyer, J., dissenting) ("the Court reaffirms, as it should,
Congress' well-established and frequently exercised power to enact laws that satisfy a commerce-related
jurisdictional prerequisite — for example, that some item relevant to the federally regulated activity has at some
time crossed a state line"). Of course, our reliance on the jurisdictional nexus in § 249(a)(2) is not intended to
 suggest that such a jurisdictional nexus is always necessary to sustain Commerce Clause legislation.

            That a jurisdictional element makes a material difference for constitutional purposes is demonstrated by
 the Lopez Court's citation to the jurisdictional element in the statute at issue in United States v. Bass. 404 U.S. 336
 (1971), as an example of a provision that "would ensure, through case-by-case inquiry, that the firearm possession
 in question affects interstate commerce." 514 U.S. at 561. The Lopez Court wrote:

                   For example, in United States v. Bass, 404 U.S. 336 (1971), the Court
                   interpreted former 18 U.S.C. § 1202(a), which made it a crime for a felon to
                   "receive], posses[s], or transport] in commerce or affecting commerce ... any
                   firearm." 404 U.S., at 337. The Court interpreted the possession component of
                   § 1202(a) to require an additional nexus to interstate commerce both because the
       The jurisdictional elements in § 249(a)(2)(B) would ensure that each conviction under
§ 249(a)(2) would involve conduct that Congress has the power to regulate under the Commerce
Clause. In Morrison, the Court reiterated its observation in Lopez that there are '"three broad
categories of activity that Congress may regulate under its commerce power.'" 120 S. Ct. at 1749
(quoting Lopez, 514 U.S. at 558):

        "First, Congress may regulate the use of the channels of interstate commerce.. . .
        Second, Congress is empowered to regulate and protect the instrumentalities of
        interstate commerce, or persons or things in interstate commerce, even though the
        threat may come only from intrastate activities. . . . Finally, Congress' commerce
        authority includes the power to regulate those activities having a substantial
        relation to interstate commerce,. . . i.e., those activities that substantially affect
        interstate commerce."

I d (quoting Lopez, 514 U.S. at 558-59).

        Proposed § 249(a)(2)(B)(i) would prohibit the violent conduct described in §
249(a)(2)(A) where the government proves that the conduct "occurs in the course of, or as the
result of, the travel of the defendant or the victim (a) across state lines or national borders, or (b)
using a channel, facility, or instrumentality of interstate or foreign commerce." A conviction
based on such proof would be within Congress's powers to "regulate the use of the channels of
interstate commerce," and to "regulate and protect. . . persons or things in interstate commerce."
Proposed § 249(a)(2)(B)(ii) would prohibit the violent conduct described in § 249(a)(2)(A)
where the government proves that the defendant "uses a channel, facility or instrumentality of
interstate or foreign commerce in connection with the conduct" — such as by sending a bomb to
the victim via common carrier — and would fall within the power of Congress to "regulate the
use of the channels of interstate commerce" and "to regulate and protect the instrumentalities of
interstate commerce." 7



                  statute was ambiguous and because "unless Congress conveys its purpose
                  clearly, it will not be deemed to have significantly changed the federal-state
                  balance." Id, at 349.
514 U.S. at 561-62. In Bass itself, the Government argued that the statute in question should be construed not to
 require proof that the gun possession was in, or affected, interstate commerce. The Court responded that the
 Government's proposed "broad construction" would "render traditionally local criminal conduct a matter for
 federal enforcement and would also involve a substantial extension of federal police resources." 404 U.S. at 350.
 The Court accordingly construed the statute to require "proof of some interstate commerce nexus in each case," so
 that the statute would not "dramatically intrude upon traditional state criminal jurisdiction," id, in the way it
 would if there were no requirement of proof in each case of the nexus to interstate commerce.

          7
            Such prohibitions are not uncommon in the federal criminal code. See, e.g., 18 U.S.C. § 231(a)(2) (1994)
 (prohibiting the transport in commerce of any firearm, explosive or incendiary device, knowing or having reason to
 know, or intending, that it will be used unlawfully in furtherance of a civil disorder); 18 U.S.C. § 875 (1994)
 (prohibiting the transmission in interstate or foreign commerce of certain categories of threats and ransom
 demands); 18 U.S.C. § 1201(a)(1) (Supp. IV 1998) (prohibiting the willful transportation in interstate or foreign
 commerce of a kidnaping victim); 18 U.S.C. § 1462 (1994 & Supp. II 1996) (prohibiting the transmission of
        Proposed § 249(a)(2)(B)(iii) would prohibit the violent conduct described in
§ 249(a)(2)(A) where the government proves that the defendant "employs a firearm, explosive or
incendiary device, or other weapon that has traveled in interstate or foreign commerce in
connection with the conduct."8 Such a provision addresses harms that are, in a constitutionally
important sense, facilitated by the unencumbered movement of weapons across state and national
borders, and is similar to several other federal statutes in which Congress has prohibited persons
from using or possessing weapons and other articles that have at one time or another traveled in
interstate or foreign commerce.9 The courts of appeals uniformly have upheld the
constitutionality of such statutes.10 And, in Lopez itself, the Supreme Court cited to the
jurisdictional element in the statute at issue in United States v. Bass, 404 U.S. 336 (1971), as an
example of a provision that "would ensure, through case-by-case inquiry, that the firearm
possession in question affects interstate commerce." 514 U.S. at 561. In Bass, 404 U.S. at 350-


obscene materials via common carrier); 18 U.S.C. § 1952 (1994) (prohibiting travel in interstate or foreign
commerce, or the use of "any facility in interstate or foreign commerce," with the intent to commit or facilitate
certain unlawful activities).

           We understand that this subsection would sanction the conduct described in subparagraph (A) where, in
connection with that conduct, the defendant employs a firearm, an explosive or incendiary device, or another
weapon, that has traveled in interstate or foreign commerce.

           For example:

         • It is unlawful for convicted felons to receive any firearm or ammunition (18 U.S.C. § 922(g) (1994 &
         Supp. 1999), or to receive or possess any explosive (18 U.S.C. § 842(i) (1994)), "which has been shipped
         or transported in interstate or foreign commerce."

         • A statute enacted as a response to Lopez makes it unlawful (with certain exceptions) for any individual
         knowingly to possess or discharge a firearm "that has moved in or that otherwise affects interstate or
         foreign commerce at a place that the individual knows . . . is a school zone." 18 U.S.C. § 922(q)(2)-(3)
         (1994 & Supp. 1999).

         • It is unlawful, with the intent to cause death or serious bodily harm, to engage in certain so-
         called "carjackings1' of motor vehicles that "ha[ve] been transported, shipped, or received in
         interstate or foreign commerce." 18 U.S.C.A. § 2119 (West 2000).

         • It is unlawful knowingly to possess matters containing any visual depiction that "involves the use of a
         minor engaging in sexually explicit conduct" that "has been mailed, or has been shipped or transported in
         interstate or foreign commerce, or which was produced using materials which have been mailed or so
         shipped or transported, by any means including by computer." 18 U.S.C.A. § 2252(a)(4)(B) (West Supp.
         2000).

          10
              See, e.g.. United States v. Folen, 84 F.3d 1103, 1104 (8th Cir. 1996) (§ 842(i)); Fraternal Order of
 Police v. United States, 173 F.3d 898, 907-08 & n.2 (D.C. Cir.), and cases cited therein (§ 922(g)), cert, denied. 120
S. Ct. 324 (1999); Gillespie v. City of Indianapolis. 185 F.3d 693, 704-06 (7th Cir. 1999), and cases cited therein
 (same), cert, denied. 120 S. CL 934 (2000); United States v. Bostic, 168 F.3d 718, 723-24 (4th Cir.), cert, denied,
 527 U.S. 1029 (1999) (same); United States v. Danks, 187 F.3d 643 (8th Cir. 1999) (per curiam) (table), 1999 WL
615445 at * l-*2 (§ 922(q)), cert, denied, 120 S. Ct 823 (2000); United States v. Cobb. 144 F.3d 319, 320-22 (4th
 Cir. 1998), and cases cited therein (§ 2119); United States v. Bausch, 140 F.3d 739, 741 (8th Cir. 1998) (§
 2252(a)(4)(B)), cert, denied, 525 U.S. 1072 (1999); United States v. Robinson, 137 F.3d 652, 655-56 (1st Cir.
  1998) (same).
51, and in Scarborough v. United States, 431 U.S. 563 (1977), the Court construed that statutory
element to permit conviction upon proof that a felon had received or possessed a firearm that had
at some time passed in interstate commerce.

         Proposed § 249(a)(2)(B)(iv)(I) would apply only where the government proves that the
violent conduct "interferes with commercial or other economic activity in which the victim is
engaged at the time of the conduct." This is one specific manner in which the violent conduct
can affect interstate or foreign commerce.11 This jurisdictional element also is an exercise of
Congress's power to regulate '"persons or things in interstate commerce.'" Morrison. 120 S. Ct.
at 1749 (quoting Lopez, 514 U.S. at 558). As Justice Kennedy (joined by Justice O'Connor)
wrote in Lopez, 514 U.S. at 574, "Congress can regulate in the commercial sphere on the
assumption that we have a single market and a unified purpose to build a stable national
economy."12

        Finally, proposed § 249(a)(2)(B)(iv)(II) would prohibit the violent conduct described in
§ 249(a)(2)(A) where the government proves that the conduct "otherwise affects interstate or
foreign commerce." Such "affects commerce" language has long been regarded as the
appropriate means for Congress to invoke the full extent of its authority. See, e.g.. Jones v.
United States. 120 S. Ct. 1904 (2000), No. 99-5739, slip op. at 5 (May 22, 2000) ("the statutory
term 'affecting . . . commerce,' . . . when unqualified, signal[s] Congress' intent to invoke its full
authority under the Commerce Clause"); Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265,
273 (1995) ("Th[e] phrase— 'affecting commerce' — normally signals Congress's intent to
exercise its Commerce Clause powers to the full.").13 Of course, that this element goes to the


         11
           See, e.g.. United States v. Nguyen, 155 F.3d 1219, 1224-25 (10th Cir. 1998), cert, denied, 525 U.S.
1167 (1999); see also, e.g., United States v. Thomas. 159 F.3d 296,297-98 (7th Cir. 1998), cert, denied, 527 U.S.
1023(1999).

              In this regard, it is worth noting that at least eight Justices in Morrison and in Lopez indicated that
Congress can take a broad view as to what constitutes "commercial" or "economic" activity. See Morrison, 120 S.
Ct. at 1750 (listing, as examples of "congressional Acts regulating intrastate economic activity," the statutes at issue
in Wickard v. Filbum, 317 U.S. 111 (1942) (restricting the intrastate growing of wheat on a farm for personal home
consumption); and Perez v. United States. 402 U.S. 146 (1971) (prohibiting intrastate loansharking)); id at 1750 n.4
(describing the statute in Wickard as "regulat[ing] activity . . . of an apparent commercial character"); id. at 1765
(Souter, J., dissenting); see also Lopez, 514 U.S. at 560-61; id at 573 (Kennedy, J., dissenting); id at 628-30
(Breyer, J., dissenting).

             Such a jurisdictional element is found in many federal statutes, including criminal provisions that
 prohibit violent conduct or conduct that facilitates violence. See, e.g.:

          • 18 U.S.C. § 231(a)(1) (1994) (prohibiting the teaching or demonstration of the use or making of
          firearms, explosives, or incendiary devices, or of techniques capable of causing injury or death, knowing or
          having reason to know or intending that the teaching or demonstration will be unlawfully employed in, or
          in furtherance of, a civil disorder "which may in any way or degree obstruct, delay, or adversely affect
          commerce or the movement of any article or commodity in commerce");

          • 18 U.S.C.A. § 247(a)-(b) (West 2000) (prohibiting the intentional defacement, damaging or destruction
          of religious real property because of the religious character of that property, and the intentional obstruction
extent of Congress's constitutional power does not mean that it is unlimited. Interpretation of the
"affecting . . . commerce" provision would be addressed on a case-by-case basis, within the
limits established by the Court's doctrine. There likely will be cases where there is some question
whether a particular type or quantum of proof is adequate to show the "explicit" and "concrete"
effect on interstate and foreign commerce that the element requires. See Harrington, 108 F.3d at
1464, 1467 (citing Lopez, 514 U.S. at 562, 567). But on its face this element is, by its nature,
within Congress's Commerce Clause power.14




         by force or threat of force of any person in the enjoyment of that person's free exercise of religious beliefs,
         where "the offense is in or affects interstate or foreign commerce");

         • 18 U.S.C.A. § 2332a(a)(2) (West Supp. 2000) (prohibiting the use, without lawful authority, of a
         weapon of mass destruction, including any biological agent, toxin, or vector, where the results of such use
         "affect interstate or foreign commerce").

          14
             See United States v. Green, 350 U.S. 415,420-21 (1956) (upholding constitutionality of Hobbs Act, 18
 U.S.C. § 1951(a) (1994) —which prohibits robbery or extortion that "in any way or degree obstructs, delays, or
 affects commerce or the movement of any article or commodity in commerce" — because "racketeering affecting
 interstate commerce [is] within federal legislative control"); see also United States v. Valenzeno, 123 F.3d 365, 367-
 68 (6th Cir. 1997) (affirming that Lopez did not affect constitutionality of Hobbs Act); United States v. Robinson.
 119 F.3d 1205,1212-14 (5th Cir. 1997) (same), cert, denied, 522 U.S. 1139 (1998).
        In sum, because § 249(a)(2) would prohibit violent conduct in a "discrete set" of cases,
120 S. Ct. at 1751 (quoting Lopez, 514 U.S. at 562), where that conduct has an "explicit
connection with or effect o n " interstate or foreign commerce, i d , it would satisfy the
constitutional standards articulated in the Court's recent decisions. 1 5

       T h e Office of M a n a g e m e n t and Budget has advised that there is no objection from the
standpoint of the Administration's program to the presentation of this letter.

                                                     Sincerely,




                                                      Robert Raben
                                                      Assistant Attorney General




              Any argument that Morrison sub silentio implies that Congress lacks any power whatever under the
Commerce Clause to regulate violent crime (or that Congress may do so only where each violation by itself
"substantially affects" interstate or foreign commerce), is unwarranted. For reasons explained above, the presence
of a jurisdictional element materially distinguishes a statute such as proposed § 249(a)(2) from the statutes at issue
in Lopez and in Morrison. The Court in Morrison explained that such an element helps to ensure that the statute
will reach only '"a discrete set'" of offenses, and will not extend to conduct that lacks an '"explicit connection with
or effect on interstate commerce.'" 120 S. Ct. at 1751 (quoting Lopez, 514 U.S. at 562). What is more, the findings
in sections 2(6)-(9) of the draft bill would, if adopted by Congress, reflect Congress's conclusion that the bill's
proposed § 249(a)(2) is appropriate legislation under each of the three Commerce Clause "categories" identified in
Lopez and in Morrison. Section 2(6) would find that the violence in question "substantially affects interstate
commerce in many ways, including — (A) by impeding the movement of members of targeted groups and forcing
 such members to move across State lines to escape the incidence or risk of such violence; and (B) by preventing
 members of targeted groups from purchasing goods and services, obtaining or sustaining employment or
 participating in other commercial activity." Sections 2(7)-(9) would find that perpetrators "cross State lines to
 commit such violence," use the channels, facilities and instrumentalities of interstate commerce to commit such
 violence, and use articles that have traveled in interstate commerce to commit such crimes. While such findings
 might not in and of themselves be "sufficient" to justify Congress's assertion of its Commerce Clause authority, see
 Morrison, 120 S. Ct. at 1752, nevertheless they would provide important support for Congress's authority under the
 Commerce Clause to enact the draft hate-crimes bill's proposed § 249(a)(2), see 120 S. Ct. at 1751 (citing Lopez,
514 U.S. at 563).